DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to parent patents US 10,235,619 and US 10,482,371 the examiner wrote that Double Patenting rejections would be appropriate because,
“Generally, the instant limitations seem to be generally equivalent to the limitations in the patent. While the claims are recited slightly differently the substance of the claims appears to equivalent, and each instant claim generally has an equivalent claim in the patent.”

The applicant has preemptively filed a Terminal Disclaimer with respect to US 10,235,619 and US 10,482,371, removing a potential Double Patenting rejection.
That Terminal Disclaimer was received on 12/29/2020 and was approved on the same day.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL A HESS/Primary Examiner, Art Unit 2876